               Case 1:14-cr-00484-LGS Document 78 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 UNITED STATES,                                                   :
                                                                  :        14 Cr. 484 (LGS)
                                                                  :
                            -against-                             :            ORDER
                                                                  :
 WILLIAM RAMOS,                                                   :
                                              Defendant.          :
 -------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Court received a letter dated December 16, 2020, from Defendant regarding an

anticipated renewed § 3582(c) motion for compassionate release, in part based on the risk of

contracting COVID-19 at the MDC.

        WHEREAS, on February 8, 2021, the Government filed a letter indicating that Defendant was

successfully transferred to Edgefield FCI. Dkt. No. 72.

        WHEREAS, on February 9, 2021, the Court issued an Order directing Defendant to file a letter

informing the Court whether, in light of his recent transfer to Edgefield, South Carolina, he intends to

pursue a renewed § 3582(c) motion for compassionate release.

        WHEREAS, no such letter was filed. It is hereby

        ORDERED that, by March 24, 2021, Defendant shall file a letter informing the Court

whether, in light of his recent transfer to Edgefield, South Carolina, he intends to pursue a renewed

§ 3582(c) motion for compassionate release. It is further

        ORDERED that, by March 12, 2021, the Government shall transmit a copy of this Order to

Defendant.

Dated: March 10, 2021
       New York, New York
